Case 2:19-cr-00582-DRH-ARL Document 177 Filed 02/26/21 Page 1 of 1 PageID #: 565




 February 26, 2021                                               T 212.370.6240
                                                                 F 212.218.2200
                                                                 KMNawaday@Venable.com




 By ECF

 Honorable Arlene R. Lindsay
 United States Magistrate Judge
  For the Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722

        Re:    U.S. v. Jonathan Lasker - 19 Cr. 582 (DRH)(ARL) -- Travel Request

 Dear Judge Lindsay,

        On behalf of Defendant Jonathan Lasker, I respectfully request that Mr. Lasker be granted
 permission to travel to Lake Harmony, Pennsylvania from March 19 to 21, 2021 for a family
 vacation. Mr. Lasker was released on bail with conditions, including travel restrictions. I made
 the same request by letter motion to Judge Hurley yesterday (Dkt No. 176). Judge Hurley’s
 chambers requested that I direct this request to Your Honor.

         AUSA Alexander Mindlin and Pre-Trial Services Officer Donna Mackey do not have any
 objection to this travel request. Accordingly, I respectfully request that the Court grant Mr.
 Lasker’s travel request, and thank the Court for considering this application.

                                             Respectfully submitted,

                                             /s/ Kan M. Nawaday
                                             ___________________

                                             Kan M. Nawaday

                                             Counsel for Defendant Jonathan Lasker


 Cc: AUSAs Alexander Mindlin, Ian Richardson, & Kayla Bensing (By ECF)
     PTS Officer Donna Mackey (By Email)
